     Case 4:21-cv-01074-P Document 14 Filed 09/22/21             Page 1 of 2 PageID 131



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                                 §
DAVID SAMBRANO, individually, and                §
on behalf of all others similarly situated,      §
                                                 §              Civil Action No.
        Plaintiffs,                              §
                                                 §              4:21-CV-01074-P
v.                                               §
                                                 §
UNITED AIRLINES, INC.,                           §
                                                 §
        Defendant.                               §

                                 NOTICE OF APPEARANCE

        Notice is hereby given that Russell D. Cawyer enters his appearance in the above-

referenced proceeding for Defendant United Airlines, Inc. (“Defendant”).              Defendant

respectfully requests that the Court take note of this Notice of Appearance and make Russell D.

Cawyer one of the attorneys of record for Defendant in this lawsuit.               Copies of all

communications and other documents filed in the above-referenced proceedings that are not filed

via ECF should be mailed, emailed or faxed to Russell D. Cawyer at the address set forth below:


                                       Russell D. Cawyer
                                    State Bar No. 00793482
                                 russell.cawyer@kellyhart.com
                                 KELLY HART & HALLMAN LLP
                                  201 Main Street, Suite 2500
                                   Fort Worth, Texas 76102
                                      (Tel) 817-878-3562
                                      (Fax) 817-335-2820




NOTICE OF APPEARANCE OF RUSSELL D. CAWYER - PAGE 1                                  3408235_1.doc
   Case 4:21-cv-01074-P Document 14 Filed 09/22/21                 Page 2 of 2 PageID 132



                                              Respectfully submitted,

                                                    /s/ Russell D. Cawyer
                                              Donald J. Munro
                                              D.C. Bar No. 453600
                                              JONES DAY
                                              51 Louisiana Avenue, NW
                                              Washington, DC 20001
                                              Telephone: (202) 879-3939
                                              Facsimile: (202) 626-1700
                                              dmunro@jonesday.com

                                              Russell D. Cawyer
                                              State Bar No. 00793482
                                              KELLY HART & HALLMAN LLP
                                              201 Main St., Ste. 2500
                                              Fort Worth, Texas 76102
                                              (817) 878-3562 (telephone)
                                              (817) 335-2820 (facsimile)
                                              russell.cawyer@kellyhart.com

                                              ATTORNEYS FOR DEFENDANT
                                              UNITED AIRLINES, INC.



                                CERTIFICATE OF SERVICE

        On September 22, 2021, I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                     /s/ Russell D. Cawyer
                                              Russell D. Cawyer




NOTICE OF APPEARANCE OF RUSSELL D. CAWYER - PAGE 2                                    3408235_1.doc
